                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 PAMELA SWAIN,

                 Plaintiff,                               CIVIL ACTION NO.: 6:19-cv-3

        v.

 TONY ROBBINS; and HARVEY
 WEINSTEIN,

                 Defendants.


                                          ORDER

       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge’s June 4, 2019 Report and Recommendation, (doc. 7), to which no Objections

have been filed. Accordingly, the Court ADOPTS the Report and Recommendation that Judge

Jay Stewart, Tatnall County Sheriff Kyle Sapp, and the Tattnall County Commissioners, as well

as plaintiff’s request for a criminal prosecution to be initiated on her behalf, be DISMISSED from

the Complaint.

       SO ORDERED, this 2nd day of July, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
